DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant’s arguments and amendments filed on 07/29/2022 canceling claims 13-16, 20 and 22-27; amending claims 1-3, 5, 7, 9, 10, 12, 18 and 19; and adding new claims 28-31. Claims 1-12, 17-19, 21 and 28-31 are examined.

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (as best understood fig. 2 is described as being prior art; see applicant specification p. 8, ll. 8-9: “FIG. 2 is a block diagram identifying some components and subsystems of a known system 30a for starting an aircraft engine 100”.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment to specification filed 07/29/2022 has not been entered because it does not conform to 37 CFR 1.121(b)(1)(i) because: the amendment states to replace the paragraph that begins on line 10 of page 14, however ther is no paragraph that begins on line 10 (the paragraph begins on line 3). 
Since the amendment has not been entered the disclosure is objected to because of the following informalities: the phrase “control signals engine fuel” at line 17 on page 14 of specification should be changed to - - control signals to engine fuel - -.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a manually operable mechanical element” coupled with “the controller is  configured to: automatically initiate a first engine start routine … in response to movement of the manually operable mechanical element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 1, the limitations “a manually operable mechanical element” coupled with “the controller is configured to: automatically initiate a first engine start routine … in response to movement of the manually operable mechanical element” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “the controller is configured to: automatically initiate a first engine start routine … in response to movement of the manually operable mechanical element” without reciting sufficient structure to achieve the function. In other words movement of the claimed element causes the controller to initiate start.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: lever or rotary knob (see p. 12, ll. 20-27).
This application includes one or more claim limitations that use the generic placeholder “device” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “an operator control input device comprising … and an engine run control switch having first, second, and third switch states …” in claim 1.  This instant limitation modifies the placeholder “device” with sufficient structure “engine run control switch having first, second, and third switch states” such that the limitation is not interpreted under 35 USC 112(f).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the embodiment of applicant figure 3 that includes the MOTOR feature wherein the manually operable mechanical element of the embodiment of applicant’s figure 3 includes lever and rotary knob and does not appear to include pushbutton (see applicant p. 12, ll. 19-27).  No support was found in applicant disclosure for the claim 31 pushbutton feature (i.e., “the manually operable mechanical element comprises a pushbutton”) regarding the embodiment of fig. 3.  This pushbutton feature is discussed as being a feature of the embodiment of fig. 2 as best understood (see applicant p. 10, l. 4 and l. 26).  Therefore it appears that claim 31 contains new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the following health checks are passed: engine sensor data, engine starter motor, engine fuel delivery system, engine ignition system, and/or engine controller function”. It is not clear if the claim is communicating 1) all of the “health checks” are required to infringe the claim, or 2) just one of the health checks is required.  For purposes of prosecution the claim 9 is interpreted with regard to scenario 2) since the term “or” is recited in the instant quotation.
Claim 10 recites “at least one of the health checks”.  The metes and bounds of the claim are unclear in the scenario wherein only one health check is needed (see indefinite analysis of claim 9 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6, 17, 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,836,086 B1 (Goldberg) in view of Pub. No. US 20210277793 A1 (Lamarre), Pub. No.: US 2011/0040470 A1 (Qiu) and US Patent US 9,664,070 B1 (Clauson).
Regarding claim 1, Goldberg discloses (see fig. 1) a system 10 comprising an aircraft engine 12, a starter motor 24, an engine fuel delivery system 16, an engine ignition system 54, an operator control input device (switch 34 is manually operated; see col. 3, ll. 45-50) comprising a switch having RUN, OFF positions and an engine run control switch 32 having first, and second switch states corresponding to the RUN, OFF, positions (the starter switch 34 is used to 1) initiate start so that the starter motor and engine will run, i.e., RUN, and 2) terminate a start sequence so that the starter motor will be off and the engine will be off, i.e., OFF; see col. 3, ll. 45-50 and col. 4, ll. 35-40), and a controller (18, 20, 22; this can be one controller, see col. 3, ll. 15-20) communicatively coupled (see fig. 1) to the engine run control switch 32, the starter motor 24, the engine fuel delivery system 16, wherein the controller is configured to: automatically initiate (controller is closed loop with pilot manual input at switch 34 to initiate start routine; see col. 3, ll. 5-15) a first engine start routine (see col. 4, ll. 35-40) to start the aircraft engine while the aircraft engine is not running (engine is off before the starting process; for example fuel lines are empty initially and not filled with fuel until after the starter 24 begins to accelerate the engine, see col. 5, ll. 1-10) in response to movement of the manually operable mechanical element 34 from the OFF position to the RUN position (see col. 3, ll. 45-50 and col. 4, ll. 35-40), wherein the first engine start routine comprises operation of the starter motor with fuel delivery to the aircraft engine by the engine fuel delivery system (see col. 5, ll. 10-20); automatically abort the first engine start routine in response to movement of the manually operable mechanical element from the RUN position to the OFF position (see col. 3, ll. 45-50; i.e. the start sequence is “terminated”; the switch 34 has two positions because the switch 34 has two functions, i.e. to initiate the start and to terminate the start).  Goldberg does not disclose a manually operable mechanical element in accordance with 35 USC 112(f) (i.e., a lever or a rotary knob); the switch 32 having an operator input position of MOTOR and a third switch state corresponding to the MOTOR position; the controller communicatively coupled to the engine ignition system; and automatically initiate a second engine start routine to cause the aircraft engine to rotate in response to movement of the manually operable mechanical element from the OFF position to the MOTOR position, wherein the second engine start routine comprises operation of the starter motor without fuel delivery.
Lamarre teaches (see fig. 2) an aircraft engine 100 and further teaches (see par. 29) a manually operable mechanical element 230 can be a switch, lever or a rotary knob (i.e. dial).
It is further noted that a simple substitution of one known element (in this case, the lever or rotary knob taught by Lamarre) for another (in this case, the operator input device portion of switch 34) to obtain predictable results (in this case, to permit pilot to initiate or terminate a start sequence discussed in par. 29 of Lamarre) was an obvious extension of prior art teachings, KSR, 550 U.S. 398 at 417, 82 USPQ2d at 1396, MPEP 2141 III B.
Qiu teaches switch having an operator input position of MOTOR and a third switch state corresponding to the MOTOR position wherein the switch corresponds to a manually operable mechanical element (pilot controls state of starter switch, including a “motor” state, with starter button; see par. 4, middle and par. 38, bottom); and Clauson teaches automatically initiate an engine start routine (motoring engine after shutdown; see col. 3, II. 30-50) to cause an aircraft engine (10; see fig. 1) to rotate in response to a switch from a first position to a second position (see discrete switch in col. 6, ll. 63), wherein the engine start routine comprises operation of the starter motor without fuel delivery (engine has been shutdown; therefore there is no fuel delivery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Goldberg in view Lamarre with the switch 32 having an operator input position of MOTOR and a third switch state corresponding to the MOTOR position; and automatically initiate a second engine start routine to cause the aircraft engine to rotate in response to movement of the manually operable mechanical element from the OFF position to the MOTOR position, wherein the second engine start routine comprises operation of the starter motor without fuel delivery as taught by Qiu and Clauson in order to facilitate permitting pilot to operate motoring procedure, thereby reducing additional ground equipment and personnel, in order to prevent damage to engine structures (see Clauson col. 1, ll. 10-15).
Lamarre further teaches (see fig. 2) a controller 210 communicatively coupled to an engine 100 ignition system (see par. 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Goldberg in view Lamarre, Qiu and Clauson with the controller communicatively coupled to the engine ignition system as taught by Lamarre in order to facilitate improved starting procedure (see Lamarre par. 3). 
Regarding claim 2, Goldberg in view Lamarre, Qiu and Clauson teach the current invention as claimed and discussed above.  Goldberg further discloses (see fig. 1) the controller (18, 20, 22) is configured to automatically initiate operation of the starter motor 24 when enabled by an operator-selectable control input (input from switch 34 to controller) received from the operator control input device (switch 34 as modified by Lamarre in the claim 1 analysis above) following movement of the manually operable mechanical element from the OFF position to the RUN position (i.e. from terminate or off to initiate start; see col. 3, ll. 45-50). 
Regarding claim 6, Goldberg in view Lamarre, Qiu and Clauson teach the current invention as claimed and discussed above.  Goldberg further discloses the controller (18, 20, 22) is configured to automatically (controller is closed loop and no pilot input is required beyond manual input at switch 34; see col. 3, ll. 5-15) operate the starter motor (24; see fig. 1) on ground (one of ordinary skill understands that the starting of engine 12 in fig. 1 is on the ground; for example 1) local weather is discussed in col. 1, ll. 40-40; 2) if the start were in flight it would be termed an “in-flight” restart; and 3) in the scenario of an APU discussed in col. 1, l. 10, at some point there would have to be a ground start since the APU is typically used to provide electrical power or compressed air to start a propulsion engine of the aircraft before a flight).
Regarding claims 17 and 21, Goldberg in view Lamarre, Qiu and Clauson teach the current invention as claimed and discussed above.  Goldberg further discloses the controller (18, 20, 22) is configured to automatically stop the operation of the starter motor with no additional operator input (see in col. 4, l. 45, that the starter is “directly” controlled by the controller in closed loop routine, pointed out in col. 5, ll. 15-20, and the starter function operation is shutdown after engine reached self-sustaining speed, see col. 5, ll. 27-31).
Regarding claim 30, Goldberg in view Lamarre, Qiu and Clauson teach the current invention as claimed and discussed above.  The structure taught by Goldberg in view Lamarre, Qiu and Clauson in the claim 1 analysis above includes the manually operable mechanical element comprises a rotary knob (i.e., see mechanical element 230 in fig. 2 can be a “dial” pointed out in par. 29).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view Lamarre, Qiu and Clauson, as applied to claim 2 above, and further in view of Pub. No.: US 2015/0148994 A1 (Nagashima).
Regarding claim 3, Goldberg in view Lamarre, Qiu and Clauson teach current invention as claimed and discussed above.  Goldberg discloses the controller is configured to: automatically initiate (controller is closed loop with pilot manual input at switch 34 to initiate start routine; see col. 3, ll. 5-15) operation of the starter motor (see col. 4, ll. 35-40) while the aircraft engine is not running (engine is off before the starting process; for example fuel lines are empty initially and not filled with fuel until after the starter 24 begins to accelerate the engine, see col. 5, ll. 1-10) in response to movement of the manually operable mechanical element 34 from the OFF position to the RUN position (see col. 3, ll. 45-50 and col. 4, ll. 35-40).  Goldberg does not explicitly disclose the aircraft engine in flight.
Nagashima teaches (see fig. 1) an aircraft engine 11 and further teaches the controller 10 is configured to automatically initiate operation of a start while the aircraft engine is not running in flight in response to movement of a manually operable mechanical element 14 (see par. 117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Goldberg in view Lamarre, Qiu and Clauson with the aircraft engine in flight as taught by Nagashima in order to facilitate optimal performance during starting regarding pilot interaction with user interface (see Nagashima par. 5). 

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view Lamarre, Qiu, Clauson and Nagashima, as applied to claim 3 above, and further in view of Pub. No.: US 2022/0195946 A1 (Parsons).
Regarding claim 4, Goldberg in view Lamarre, Qiu, Clauson and Nagashima teach current invention as claimed and discussed above.  Goldberg does not explicitly disclose the controller is configured to automatically initiate operation of the starter motor in flight based on airspeed and altitude being within respective specified ranges. 
Parsons teaches (see fig. 1) an aircraft engine (see par. 31, middle or par. 32, top) and further teaches a controller 505 is configured to automatically initiate operation of a starter motor (see par. 52) in flight based on airspeed and altitude being within respective specified ranges (see Parsons pars. 4, 43; and par. 50, middle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Goldberg in view Lamarre, Qiu, Clauson and Nagashima with the controller is configured to automatically initiate operation of the starter motor in flight based on airspeed and altitude being within respective specified ranges as taught by Parsons in order to facilitate ensuring there is proper conditions for a restart (see Parsons par. 50).  Parsons as applied to Goldberg in view Lamarre, Qiu, Clauson and Nagashima includes using the aircraft engine of Goldberg as a propulsion engine as taught by Parsons.
Regarding claim 5, Goldberg in view Lamarre, Qiu, Clauson and Nagashima teach current invention as claimed and discussed above.  Goldberg does not explicitly disclose the controller is configured to automatically initiate operation of the starter motor in flight if engine sensor data indicates that starter assistance is needed before an engine start is in progress or while an engine start is in progress and the starter motor is not currently operating. 
Parsons teaches an aircraft engine (210a or 210b; see fig. 2)and further teaches a controller 505 is configured to automatically initiate operation of a starter motor (see par. 52) in flight if engine sensor data indicates that starter assistance is needed before an engine start is in progress (before starting the engine sensor data is used to determine the proper RPM that needs to be imparted to the engine in order to have a successful start, see abstract; wherein starter assistance is provided by starter/generator to arrive at the instant RPM, see par. 32, bottom; wherein the sensor data includes data from sensors 506 that include altitude and airspeed sensors; see Parsons pars. 4, 43; and par. 50, middle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Goldberg in view Lamarre, Qiu, Clauson and Nagashima with the controller is configured to automatically initiate operation of the starter motor in flight if engine sensor data indicates that starter assistance is needed before an engine start is in progress or while an engine start is in progress and the starter motor is not currently operating as taught by Parsons in order to facilitate ensuring there is proper conditions for a restart (see Parsons par. 50).  Parsons as applied to Goldberg in view Lamarre, Qiu, Clauson and Nagashima includes using the aircraft engine of Goldberg as a propulsion engine as taught by Parsons

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view Lamarre, Qiu and Clauson, as applied to claim 6 above, and further in view of Pub. No. US 2013/0233977 A1 (Smiley).
Regarding claim 7, Goldberg in view Lamarre, Qiu and Clauson teach current invention as claimed and discussed above.  Goldberg does not explicitly disclose the controller is configured to automatically initiate operation of the starter motor on ground if a sensed power available to operate the starter motor is above a threshold value.
Smiley teaches a controller 13 is configured to automatically initiate operation of the starter motor 9 on ground (102/104) if a sensed power available to operate the starter motor is above a threshold value (110, or 116 in fig. 3; see “sufficient power” in par. 20, middle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Goldberg in view Lamarre, Qiu and Clauson with the controller is configured to automatically initiate operation of the starter motor on ground if the sensed power available to operate the starter motor is above a threshold value as taught by Smiley in order to facilitate having sufficient power and reliability in order to start a shutdown engine (see Smiley par. 2).
Regarding claim 9, Goldberg in view Lamarre, Qiu and Clauson teach current invention as claimed and discussed above.  Goldberg does not explicitly disclose the controller is configured to automatically initiate operation of the starter motor on ground if the following health checks are passed: engine sensor data, engine starter motor, engine fuel delivery system, engine ignition system, and/or engine controller function.
Smiley teaches the controller 13 is configured to automatically initiate operation of the starter motor on ground if one or more of the following health checks 15 (see fig. 2) are passed: engine sensor data, engine starter motor (par. 18, bottom), engine fuel delivery system (par. 18, bottom), engine ignition system (par. 18, bottom), and/or engine controller function.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Goldberg in view Lamarre, Qiu and Clauson with the controller is configured to automatically initiate operation of the starter motor on ground if one or more of the following health checks are passed: engine starter motor, engine fuel delivery system and engine ignition system, as taught by Smiley in order to facilitate having sufficient power and reliability in order to start a shutdown engine (see Smiley par. 2).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view Lamarre, Qiu, Clauson and Smiley, as applied to claim 7 above, and further in view of Pub. No US 20120025032 A1 (Hopdjanian).
Regarding claim 8, Goldberg in view Lamarre, Qiu, Clauson and Smiley teach the current invention as claimed and discussed above.  Goldberg does not explicitly disclose an operator is provided an indication prompt if the sensed power available to operate the starter motor is not above the threshold value.
Hopdjanian teaches an operator is provided an indication prompt if sensed power available is not above the threshold value (par. 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Goldberg in view Lamarre, Qiu, Clauson and Smiley with an operator is provided an indication prompt if the sensed power available to operate the starter motor is not above the threshold value as taught by Hopdjanian in order to facilitate alerting the pilot of the discrepancy so that alternate power source can be found or maintenance procedures can be initiated.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view Lamarre, Qiu, Clauson and Smiley, as applied to claim 9 above, and further in view of Pub. No. US 20180201386 A1 (Strauss).

Regarding claim 10, Goldberg in view Lamarre, Qiu, Clauson and Smiley teach the current invention as claimed and discussed above.  Goldberg does not explicitly disclose an operator is provided an indication prompt if at least one of the health checks needed to initiate engine starting is not passed.
Strauss teaches an aircraft engine (22; see figs. 2 and 3) and further teaches an operator is provided an indication prompt if at least one of health checks needed to initiate engine starting is not passed (see par. 27; for example if health checks were not passed than the confirmation at par. 27 bottom would not be provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Goldberg in view Lamarre, Qiu, Clauson and Smiley with an operator is provided an indication prompt if at least one of the health checks needed to initiate engine starting is not passed as taught by Strauss in order to facilitate providing pilot information in order to decide if a safe start can be initiated.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view Lamarre, Qiu and Clauson, as applied to claim 2 above, and further in view of Strauss.
Regarding claim 11, Goldberg in view Lamarre, Qiu, and Clauson teach the current invention as claimed and discussed above.  Goldberg discloses the controller is configured to automatically provide fuel and ignition (ignition feature taught by Lamarre in claim 1 analysis above; i.e., Lamarre teaches (see fig. 2) a controller 210 communicatively coupled to an engine 100 ignition system (see par. 28), wherein instant coupling is for starting, see par. 29, and controller 210 is automatic computer controller, see processor 412 in fig. 4 and par. 48) to the aircraft engine for engine starting.  Goldberg does not explicitly disclose with no additional operator input while the starter motor is operating.
Strauss teaches an aircraft engine (22; see figs. 2 and 3) and further teaches a controller (70, 71) is configured to automatically provide fuel and ignition to the aircraft engine for engine starting (see par. 33, middle) with no additional operator input while the starter motor is operating (the scenario regarding pilot request via device 82 at par. 33, top is automated because the pilot input 82 is just used to initiate the start wherein the controller portion 70 takes care of the fuel and ignition automatically after the request is initiated via pilot input 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Goldberg in view Lamarre, Qiu, and Clauson with no additional operator input while the starter motor is operating as taught by Strauss in order to facilitate reliable staring of engine (see par. 2, bottom). 
Regarding claim 12, Goldberg in view Lamarre, Qiu, Clauson and Strauss teach the current invention as claimed and discussed above.  Goldberg discloses (see fig. 1) the controller (18, 20, 22) is configured to enable automatic operation of the starter motor 24 for engine starting, and to enable automatic delivery of fuel (via controller operated fuel system 16) and ignition (this is taught by Lamarre in the claims 1 and 11 analyses above; and also discussed in Straus pointed out in the claim 11 analysis above) by to the aircraft engine for engine starting and running, in response to movement of the manually operable mechanical element (switch 34 as modified by Lamarre in the claim 1 analysis above) from the OFF position to the RUN position (see col. 3, ll. 45-50 and col. 4, ll. 35-40).
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view Lamarre, Qiu and Clauson, as applied to claim 1 above, and further in view of Pub. No.: US 2018/0354632 A1 (Hon) and Parsons.
Regarding claims 18 and 19, Goldberg in view Lamarre, Qiu, and Clauson teach the current invention as claimed and discussed above.  Goldberg does not disclose the controller is further configured to automatically initiate operation of the starter motor after the  aircraft engine has stopped running in flight provided that the manually operable mechanical element is in the RUN position and other specified conditions are met wherein the specified conditions are that airspeed and altitude are within respective specified ranges.
Hon teaches (see figs. 2 and 5) an aircraft engine 100 and further teaches a controller (72, 150) is configured to automatically initiate operation of a starter motor 56 after the  aircraft engine has stopped running in flight provided that a manually operable mechanical structure is in a position and other specified conditions are met (see par. 90 explaining that engine 100 can be restarted automatically without pilot changing the position of start “switch”; see par. 89, top stating that method 300 cited in par. 90 is applicable to fig. 2); and Parsons teaches (see fig. 1) an aircraft engine and further teaches controller 505 is further configured to automatically initiate operation of start in flight (abstract) provided that specified conditions are met wherein the specified conditions are that airspeed and altitude are within respective specified ranges (see Parsons pars. 4, 43; and par. 50, middle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Goldberg in view Lamarre, Qiu, and Clauson with the controller is further configured to automatically initiate operation of the starter motor after the  aircraft engine has stopped running in flight provided that the manually operable mechanical element is in the RUN position and other specified conditions are met wherein the specified conditions are that airspeed and altitude are within respective specified ranges as taught by Hon and Parsons in order to facilitate reducing pilot workload in flight while quick and reliable restart (see Hon par. 8) while ensuring there is proper conditions for a restart (see Parsons par. 50).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view Lamarre, Qiu and Clauson, as applied to claim 1 above, and further in view of US Patent 4,020,458 (Windisch).
Regarding claim 28, Goldberg in view Lamarre, Qiu, and Clauson teach the current invention as claimed and discussed above in the claim 1 analysis including  the manually operable mechanical element comprises a lever (at taught by Lamarre in the claim 1 analysis above) having the RUN and OFF positions (taught by Goldberg in the claim 1 analysis above), and a MOTOR position (taught by Qiu in the claim 1 analysis above).  Goldberg does not explicitly disclose the RUN, OFF and MOTOR positions along a straight line with the OFF position in a center.
Windisch teaches (see fig. 1 below) the concept of a lever 28 with three positions (22, 20, 28) along a straight line (see annotated dashed line in fig. 1 below) with one of the three positions 20 in a center.
[AltContent: arrow][AltContent: textbox (center)]
    PNG
    media_image1.png
    775
    896
    media_image1.png
    Greyscale
[AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Goldberg in view Lamarre, Qiu, and Clauson with the RUN, OFF and MOTOR positions along a straight line with the OFF position in a center as taught by Windisch in order to facilitate clearly indicating the position of the lever of  Goldberg in view Lamarre, Qiu, and Clauson for improved pilot situational awareness.  
Windisch as applied to Goldberg in view Lamarre, Qiu, and Clauson results in the OFF position in the center because 1) Goldberg teaches in the claim 1 analysis above that the RUN position (i.e. initiate start) is from an off state of the engine,  and 2) Clausen teaches in the claim 1 analysis above that motoring feature occurs after the engine is shut off.  Therefore each of the RUN position and the MOTOR position are operable beginning from the OFF position in the center.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view Lamarre, Qiu and Clauson, as applied to claim 1 above, and further in view of US Patent 2,521,489 (Sorensen).    
Regarding claim 29, Goldberg in view Lamarre, Qiu, and Clauson teach the current invention as claimed and discussed above in the claim 1 analysis including  the manually operable mechanical element comprises a lever (at taught by Lamarre in the claim 1 analysis above).  Goldberg does not explicitly disclose the lever is movable along either of two mutually orthogonal slots which intersect at a center position.
Sorensen teaches (see fig. 1; and fig. 3 below) the concept of a lever (80; see fig. 1) is movable along either of two mutually orthogonal slots (55, 56; and 51; see fig. 3 below) which intersect at a center position (see fig. 3 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Goldberg in view Lamarre, Qiu, and Clauson with the lever is movable along either of two mutually orthogonal slots which intersect at a center position as taught by Sorensen in order to facilitate providing a strong, rugged, durable and compact switch for use in the aviation environment (see Sorensen col. 1, ll. 30-35)

    PNG
    media_image3.png
    462
    412
    media_image3.png
    Greyscale
[AltContent: textbox (center)][AltContent: arrow]

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view Lamarre, Qiu and Clauson, as applied to claim 1 above, and further in view of US Patent 3,470,691 (Smith).
Regarding claim 31, Goldberg in view Lamarre, Qiu, and Clauson teach the current invention as claimed and discussed above.  Goldberg does not explicitly disclose the manually operable mechanical element comprises a pushbutton.
Smith teaches a gas turbine engine (see col. 1, ll. 10-15)  and further teaches the manually operable (see “operator” in col. 1, ll. 30-35) mechanical element comprises a pushbutton (see col. 1, ll. 10-15 and col. 2, ll. 20-30) for starting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Goldberg in view Lamarre, Qiu, and Clauson with the manually operable mechanical element comprises a pushbutton as taught by Smith in order to facilitate safely monitoring and manipulating of controls to avoid damage to engine during critical periods (see Smith col. 1, ll. 28-35). 

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant argues against prior art Strauss cited in the non-final office action mailed on 07/19/2022.  It is noted that Strauss is still cited in this office action for example regarding dependent claim 10 in the 35 USC 103 section above.  However new prior art Goldberg in view Lamarre, Qiu and Clauson are used regarding newly amended claim 1.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US 2,866,385 teaches motoring switch can be located at the flight deck with start switch;
	US 3,936,379 teaches aborting gas turbine start by moving start switch; and
US 2007/0132245 teaches automated starting.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741